Appeal and cross appeal from an order of the Family Court, Oneida County (Frank S. Cook, J.), entered May 13, 2003. The order denied the petitions seeking a determination that respondents had willfully violated a prior order and denied the cross petition seeking an order terminating petitioner’s visitation with petitioner’s grandchild.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.